Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 1, 2017

                                    No. 04-17-00665-CV

       Marco A. MONTEMAYOR, in his Official Capacity as Webb County Attorney,
                                  Appellant

                                             v.

 WEBB COUNTY COMMISSIONERS COURT, Webb County Judge Tano Tijerina, in his
  Official Capacity, Webb County Commissioner John Galo, in his Official Capacity, Webb
            County Commissioner, Jesse Gonzalez, in his Official Capacity, et al.,
                                       Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVK002307D3
                       Honorable Stephen Williams, Judge Presiding

                                          ORDER

      This appeal is DISMISSED. Costs of this appeal are assessed against appellant, Marco A.
Montemayor, in his Official Capacity as Webb County Attorney.

       It is so ORDERED on November 1, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.

                                              _____________________________
                                              Keith E. Hottle, Clerk